DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was verbally during a telephone interview with Mr. Steven D. Jinks on 17 November 2021 (wherein an interview summary describing this discussion is also included in this Office action, as well as a copy of related email correspondence leading up to the aforementioned interview).
The claims presented in the claim set filed by the Applicant on 3 November 2021 have been entered, and they thus replaced all previously filed claims.  However, independent Claim 1 has been further amended within the claim set presented below (herein, the “Examiner’s amendment”):
1. (Currently Amended) A connected vehicle configured to operate in a charge depleting mode, the connected vehicle comprising:
an internal combustion engine;
a fuel tank configured to store fuel of the internal combustion engine;
an electrical rotary machine;
a power storage device that is electrically connected to supply electric power to the electrical rotary machine, wherein the power storage device comprises one of a battery and a capacitor; and
a controller configured to:
receive an output of a fuel sensor that indicates a residual amount of fuel in the fuel tank, the residual amount of fuel being greater than zero;
calculate a state of charge of the power storage device using an output of a sensor that detects a current of the power storage device;

calculate a travelable range of the connected vehicle using a sum of (a) hybrid travelable range using the residual amount of fuel and a rate of fuel consumption calculated by the controller and (b) electric travelable range using the state of charge of the power storage device and a rate of electric power consumption calculated by the controller, the travelable range being calculated under a first condition and a second condition:
[AltContent: arrow][AltContent: arrow]under the first condition, calculate the travelable range using the electric travelable range that is a shorter distance from among the electric travelable range calculated using (a) data from the connected vehicle indicating only traveling results of the connected vehicle correlating to the travelable range, and (b) the electric travelable range calculated using the result data from the server, the first condition being when the state of charge of the power storage device is greater than a minimum value for operating in [[a]] the charge depleting mode and the residual amount of fuel is equal to or less than a predetermined non-zero amount at which the residual amount of fuel will run out earlier than the state of charge of the power storage device using the shorter distance, and
[AltContent: arrow][AltContent: arrow]under the second condition, calculate the travelable range using one of the data from the connected vehicle and the result data from the server, the second condition being when the state of charge of the power storage device is greater than the minimum value for operating in the charge depleting mode and the residual amount of fuel is greater than the predetermined non-zero amount at which the residual amount of fuel will run out earlier than the state of charge of the power storage device using the one of the data from the connected vehicle and the result data from the server,
wherein the result data from the server is correlated with the travelable range; and
generate a signal corresponding to the travelable range calculated,
wherein the charge depleting mode allows (a) activation of the internal combustion engine and (b) regenerative electric power generation during deceleration but (c) a portion of operation of the connected 
6. (Previously Presented) The connected vehicle according to claim 1, further comprising a display, wherein the controller is configured to control the display using the signal such that an image indicating the travelable range is displayed.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1 and 6 are allowed.  The following is an Examiner’s statement of reasons for allowance: Applicant’s response in combination with the agreed upon Examiner’s Amendment has enabled the withdrawal of all previously made claim objections and claim rejections under 35 USC 112 and 35 USC 103.  Relating to the prior art of record, the most recent amendments made to the independent claim (Claim 1) include limitations that are not sufficiently disclosed, taught, suggested, or rendered obvious by the prior art of record.  The prior art of record fails to describe, in combination with the other elements from the claim, at least a controller configured to:
receive an output of a fuel sensor that indicates a residual amount of fuel in the fuel tank, the residual amount of fuel being greater than zero;
calculate a state of charge of the power storage device using an output of a sensor that detects a current of the power storage device;
receive result data from a server configured to collect the result data, the result data indicating traveling results of a plurality of vehicles other than the connected vehicle;
calculate a travelable range of the connected vehicle using a sum of (a) hybrid travelable range using the residual amount of fuel and a rate of fuel consumption calculated by the controller and (b) electric travelable range using the state of charge of the power storage device and a rate of electric power consumption calculated by the controller, the travelable range being calculated under a first condition and a second condition:
under the first condition, calculate the travelable range using the electric travelable range that is a shorter distance from among the electric travelable range calculated using (a) data from the connected vehicle indicating only traveling results of 
under the second condition, calculate the travelable range using one of the data from the connected vehicle and the result data from the server, the second condition being when the state of charge of the power storage device is greater than the minimum value for operating in the charge depleting mode and the residual amount of fuel is greater than the predetermined non-zero amount at which the residual amount of fuel will run out earlier than the state of charge of the power storage device using the one of the data from the connected vehicle and the result data from the server,
wherein the result data from the server is correlated with the travelable range; and
generate a signal corresponding to the travelable range calculated,
wherein the charge depleting mode allows (a) activation of the internal combustion engine and (b) regenerative electric power generation during deceleration but (c) a portion of operation of the connected vehicle where the state of charge decreases is greater than a portion of operation of the connected vehicle where the state of charge does not decrease to result in an overall downward trend of the state of charge of the power storage device during the charge depleting mode.
Dependent Claim 6 is also allowed for at least including the limitations of the allowed independent Claim 1, for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663